Citation Nr: 9918227	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-24 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from February to May 1977 
and from November 1977 to August 1980.

The issue of entitlement to service connection for an 
acquired psychiatric disorder was previously before the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), in June 1987.  The veteran failed to 
submit a timely disagreement with this decision.

This appeal arose from a June 1995 rating decision of the 
Jackson, Mississippi, RO, which refused to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  In November 1995, the veteran 
testified at a personal hearing; in January 1996, the hearing 
officer issued a decision which confirmed the previous 
decision of the RO.  In January 1998, the Board of Veterans' 
Appeals (Board) determined that the veteran had submitted new 
and material evidence to reopen his claim, and this issue was 
returned to the RO for additional development.  After failing 
to report for a scheduled VA examination, the case was 
returned to the Board in March 1998.

In April 1998, the Board issued a decision which denied 
entitlement to service connection for an acquired psychiatric 
disorder, based upon his failure to report for the scheduled 
VA examination.  In February 1999, a Joint Motion for Remand 
was filed with the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
which requested that this issue be remanded for additional 
development.  On February 9, 1999, the Court issued an order 
which vacated the Board's April 1998 decision and remanded 
the case to the Board for readjudication consistent with its 
order.  Copies of the Joint Motion for Remand and the Court's 
Order have been placed in the claims folder.  The case was 
subsequently returned to the Board.

The veteran contends, in essence, that he currently suffers 
from an acquired psychiatric disorder, diagnosed as a 
dysthymic disorder, that had its onset during his active 
duty.  Therefore, he believes that service connection for 
this disorder is justified.

The veteran had been denied service connection following his 
failure to report for a VA examination.  Such an examination 
was found to be necessary in the veteran's case in order to 
ascertain whether there was an etiological relationship 
between any incident of service and/or the personality 
disorder noted in service and the subsequent development of a 
dysthymic disorder.  The veteran stated that he had not 
received notification of the VA examination date.  The Joint 
Motion for Remand indicated that the record did not contain a 
file copy of the letter notifying the veteran of the time and 
date of the examination or of the consequences if he failed 
to report for the examination.  Therefore, it is found that 
the veteran should be afforded another opportunity to report 
for a VA examination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA psychiatric examination by a 
qualified physician.  The examiner, 
following a review of the complete claims 
folder, to include the service medical 
records, should render an opinion as to 
whether there is an etiological 
relationship between any incident of 
service and/or the personality disorder 
noted in service and the subsequent 
development of a dysthymic disorder.  All 
indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration.  The 
examiner is asked to indicate in the 
examination report that the folder has 
been reviewed.

2.  The RO must associate with the claims 
folder a copy of the letter notifying the 
veteran of the time and date of his 
scheduled examination.  This letter 
should also inform him of the 
consequences of failure to report (that 
is, that his claim may be denied).  See 
38 C.F.R. § 3.655(a) & (b) (1998).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided with an appropriate supplemental statement of the 
case, and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




